Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 11, 2022

The Court of Appeals hereby passes the following order:

A22A1270. JEFFERY J. SAMUELS v. THE STATE.

      After entering guilty pleas in 2021 to possession of marijuana with intent to
distribute and other crimes, Jeffery J. Samuels filed a motion for leave to file an
out-of-time appeal in March 2022. The trial court dismissed the motion for lack of
jurisdiction, and Samuels filed this appeal.
      In Cook v. State, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022). Samuels, therefore, “had no right to file a
motion for an out-of-time appeal in the trial court; his remedy, if any, lies in habeas
corpus.” Rutledge v. State, ___ Ga. ___, ___ (Case No. S21A1036, decided March
15, 2022).
      Thus, the trial court correctly determined that it did not have jurisdiction to
consider Samuels’s motion for leave to file an out-of-time appeal, and the court’s
order dismissing the motion does not present a cognizable basis for an appeal. See
Henderson v. State, 303 Ga. 241, 244 (2) (811 SE2d 388) (2018); Brooks v. State, 301
Ga. 748, 752 (2) (804 SE2d 1) (2017). Accordingly, this appeal is hereby
DISMISSED.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  05/11/2022
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                , Clerk.